Citation Nr: 1745949	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  11-21 270A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for lumbar spine disability.  

2.  Entitlement to service connection for prostatitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse





ATTORNEY FOR THE BOARD

B. Bodi, Associate Counsel


INTRODUCTION


The Veteran served on active duty from October 1984 to December 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In April 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been included in the record.  

In September 2015 the Board issued a decision and remand in this case for additional development.

In September 2016, the Board remanded this case for further development.  The September 2016 remand required the RO to take appropriate steps to request additional VA treatment records, SSA records, and all DD-214s.  In substantial compliance with the Board remand, SSA records, STRs, his DD-214s, and VA treatment records were associated with the claims file.  The directives having been substantially complied with, the matter again is before the Board.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).






FINDINGS OF FACT

1.  Lumbar spine pathology was not manifest in service, and arthritis was not manifest within one year of separation.  A lumbar spine disability is not attributable to service.

2.  Prostatitis was not manifest in service.  Prostatitis is not attributable to service.


CONCLUSIONS OF LAW

1.  A lumbar spine disability was not incurred in or aggravated by service, and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

2.  Prostatitis was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA) 

A.  Duty to Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

VA's duty to notify was satisfied by an August 2009 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

B.  Duty to Assist

The Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  The Veteran's service treatment records (STRs), Service Personnel Records (SPRs), VA treatment records, and Social Security Administration (SSA) records have been obtained.  The Veteran has also been provided with VA examinations in December 2015, and VA medical opinions have been obtained.

Finally, neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  The Board will therefore proceed to the merits of the appeal.


II.  Service Connection

To establish service connection a Veteran must generally show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Service connection may also be established for arthritis manifesting to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a).  


For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R.  § 3.303 (b).  

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154 (a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements.  Id.  Further, a negative inference may be drawn from the absence of complaints for an extended period.  See Maxson v. West, 12 Vet. App. 453, 459   (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).


III.  History

The Veteran filed his claim for service connection for his lumbar spine and prostatitis disabilities in July 2009.

The Veteran's July 1984 entrance examination was clinically normal for both the G-U system and the spine, other musculoskeletal.  His December 1990 enlistment examination for the Airforce Reserve was also clinically normal for both the G-U system and the spine, other musculoskeletal.  In his related December 1990 Report of Medical history, he denied a history of arthritis, rheumatism, bursitis, and recurrent back pain, as well as frequent or painful urination.  He reported that his present health was "good."  

The Veteran testified regarding his lumbar spine and prostate disabilities at an April 2015 Travel Board hearing before the undersigned VLJ in Denver, Colorado.

Regarding his lumbar spine disability, he testified that he was involved in an automotive accident on Fort Carson.  He was in a chauffer's car during a funeral detail.  At that time it was identified by the doctor that he had degenerative disc disease of the lumbar, and that's when he first became aware of it.  He could not recall the exact date, but recalled that it was at the old Evans Army Medical Center.  After the incident, he never sought medical treatment for his back while on active duty.  

Regarding the Veteran's prostate disability, the Veteran testified that he was told by a medical professional that he had an abdominal blockage and urinary tract problems.  He was told by a medical professional during sick call that he had an enlarged prostate.  There were other symptoms as well, in addition to an inability to urinate.  

A.  Lumbar Spine

In December 2015, the Veteran was afforded a VA thoracolumbar spine examination.  At the VA examination, the Veteran provided a history of his lumbar spine disability.   In 1986 he was involved in a motor vehicle accident on base when his car spun.  He was restrained in a seatbelt and not ejected, but felt low back pain immediately.  He finally was seen a few months later in the ER with both abdominal and back pain but he cannot recall what the diagnosis was.  He did not get any back physical therapy while in the service.  In 1993 his back was bothering him more so he saw a chiropractor, he was working as an auto mechanic.  Then in 2004 he injured his back lifting a tire and filed a workman's compensation claim which eventually led to a lumbar fusion later that year.  The surgery relieved some radiating right leg pain but did not help much with the low back pain.  He reporting being on SSI since 2004.  His back hurts every day, and he is on methadone, and sees a pain specialist.  He no longer has any radiating pain.  The low back pain is aggravated by sitting over an hour, and lifting over 15 pounds.  His back condition does not affect his ability to work.  He uses a back brace when doing yard work in the summer.  The VA examiner found that the Veteran does not have intervertebral disc syndrome (IVDS) of the thoracolumbar spine.  The pain is 4-5 on a scale of one to ten, with no flare ups in the last in the last 12 months.  The VA examiner found that the Veteran has arthritis as documented by imaging.  

In a related December 2015 VA medical opinion, the VA examiner opined that the Veteran's back disorder (lumbar DDD) was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  She based this upon an examination of the Veteran took the Veteran's history of the course of his symptoms is taken into account.  She found that although the Veteran reported back pain since the spinning of the car in service, the treatment records indicating onset following a workman's compensation civilian injury refute that.  She concluded that the current lumbar DDD (including spinal fusion residuals) is less likely than not from the service, and more likely from the civilian injuries he incurred after service.

A February 2003 private treatment record shows a diagnosis of degenerative joint disease generalized at multiple sites.  

A private treatment record from March 2004 indicates that the Veteran was admitted to the hospital with back pain.  An MRI of the lumbar spine revealed an impression of desiccation of the L5-S1 intervertebral disks without disk herniation, lateralization, nerve root displacement or spinal canal compromise.  The physician found there was decreased signal intensity at L5-SI intervertebral disc, indicating disc desiccation.  There was minimal prominence of the annulus fibrosis without focal disk bulge, disk herniation, or spinal canal compromise.  There was a minimal central annular fissure.  The remainder of the lumbar spine was unremarkable.  There was no evidence of fracture, spondylolysis.  The spinal canal is widely patent. The sacroiliac joints were unremarkable.

A July 2004 private treatment record reveals the Veteran was working at Liberty Toyota when he lifted a large SUV tire.  He felt acute severe mid-low back pain with stabbing, shooting pain down the right lower extremity and loss of sensation in his right lower extremity.  He was unable to bend over at this time or hex at the waist or hips.

An August 2007  private operative report (for spinal fusion) stated that the Veteran had been injured on the job 8-9 years earlier and had low back pain ever since.

A September 2007 private treatment record past medical history reports that the Veteran injured his back at work over two years ago while he worked at Liberty Toyota.  That case has now been completely settled.

An August 2008 MRI of the lumbar spine showed anterior and posterior L5-S1 fusion and laminectomy.  The physician found no evidence of disk herniation, stenosis, or nerve impingement.

B.  Prostate

The Veteran was also afforded a December 2015 VA examination of the urinary tract.  The VA examiner diagnosed him with chronic prostatitis.  At the examination, he reported that in 1990 he developed some dysuria but did not have any diagnosed UTI in the service.  In 1996 his symptoms got worse and he was diagnosed with acute prostatitis and given antibiotics.  He has had recurrent symptoms intermittently.  He has never had prostate or bladder surgery, and denied any history of kidney infections.  He was placed on prophylactic antibiotics three months ago by his urologist but just completed them.  He denied any current dysuria, hematuria, incontinence or nocturia and urinates just once/day.  The physician concluded that the Veteran did not have a voiding dysfunction.  He did not have a bladder injury, findings, signs, or symptoms attributable to a bladder fistula, or any renal dysfunction due to his condition.  He also did not have any benign or malignant neoplasm or metastases.

In a related December 2015 VA medical opinion, the VA examiner opined that the Veteran's urinary tract disability was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  She based this upon an examination of the Veteran and took the Veteran's history of the course of his symptoms into account.  She also opined that the Veteran's history of suprapubic symptoms in service were less likely than not due to intermittent prostatitis, but rather more likely due to intestinal issues, highlight that 1996 documentation states his first prostatitis event was only in 1996.  She concluded that the chronic prostatitis is less likely than not from military service and is instead a new problem that began in 1996, well after service.

A November 1996 private treatment record indicates problems with prostatitis.  The Veteran underwent a vasectomy in January of 1996, and ever since that time he reported some right epididyma and testicular discomfort.  The record indicates that he developed his first episode of acute prostatitis in August 1996, and was treated at that time for a full two weeks.  Upon physical examination found, his prostate was 3-4 times enlarged, quite boggy, exquisitely tender and painful.  

A January 1997 private treatment record shows an unbreakable ultrasound of the prostate.  The physician noted that the prostate was clinically normal.  

A private treatment record from February 1988 indicated that the Veteran no longer was having any symptoms of prostatic discomfort.  He reported feeling like medication completely took care of his problems.

A December 2001 private treatment record from St. Francis Healthcare System indicates a diagnosis of an inflamed prostate.  It notes a history of pain and swelling.  No deep venous thrombosis was seen.


IV.  Analysis

The Veteran contends that his lumbar spine disability and prostatitis are related to service.  

The Veteran is competent to relate what he has been told by a professional.  He is also competent to report that he was diagnosed with a lumbar spine disability and an enlarged prostate. 

The Veteran is also competent to report his symptoms and observations of back pain, and an inability to urinate along with abdominal blockage and urinary tract problems.  He testified that he was in a car accident during service.  He also reported that he injured his back while on the job several years after service.  

Here, regarding his lumbar spine disability, the most probative evidence is the December 2015 VA examination and associated medical opinion concluding that the Veteran's lumbar spine disability, including spinal fusion residuals, is less likely than not from the service.  The physician also opined that the Veteran's lumbar spine disability is more likely related to his injury sustained while working at Toyota, from lifting a large SUV tire.  The physician based her opinion on a review of the Veteran's service records, lay statements, previous VA examinations, and medical records.  The Board finds this medical opinion to be highly probative.  The STRs are also clinically normal for the spine.  There is little probative evidence to the contrary.  Furthermore, based upon the normal findings, the Veteran did not have characteristic manifestations sufficient to identify a chronic disease entity during service or disability within one year of separation.  In addition, while the Veteran does have arthritis diagnosed by X-ray, the earliest documented manifestations are from 2003, many years removed from discharge.  Consequently, the Veteran's claim for a lumbar spine disability must be denied.

Similarly, regarding his prostatitis, the most probative evidence is the December 2015 VA examination and associated medical opinion concluding it is less likely than not that the Veteran's acute prostatitis to related to service.  Significant probative weight is given to the December 2015 medical opinion finding that the Veteran's current acute prostatitis not related to any injuries sustained during service.  The physician also opined that the Veteran's history of suprapubic symptoms in service were less likely than not due to intermittent prostatitis, but rather more likely due to intestinal issues.  Specifically, the physician opined that the Veteran's prostate disability is more likely related to a new problem that began in 1996, several years removed from service.  The physician based her opinion on a review of the Veteran's service records, lay statements, previous VA examinations, and medical records.  The Board finds this medical opinion to be highly probative.  Here, the November 1996 private treatment record indicates his first episode of prostatitis was in August 1996.  It also references a January 1996 vasectomy.   The STRs are also clinically normal for the gastrointestinal system and frequent or painful urination.  There is little probative evidence to the contrary.  Consequently, the Veteran's claim for service connection for acute prostatitis must be denied.

To the extent that there are lay statements asserting that the Veteran has a lumbar spine and prostate disabilities related to service, the Board finds that the probative value of the general lay assertions are outweighed by the medical evidence of record which does not show any relevant pathology or disease, or residuals of injury.  Far more probative are the contemporaneous service records which reflect normal systems at separation, the denial of pertinent pathology and that when he sought post service treatment, he related the history to post service events.  Moreover, the most probative evidence is against a relationship between his service and the claimed lumbar spine and prostate disabilities.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  In addition, there is no objective evidence of a continuity of symptomatology from within one year of his release from active duty.  Consequently, service connection for lumbar spine disability and prostatitis is denied.

The Board has also considered the case under the law governing Gulf War veterans. However, the Veteran testified that he did not have service in the Persian Gulf; he testified that he served in England, in support of the Gulf War.  Accordingly, the Gulf War provisions are not applicable.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In reaching this conclusion, the Board finds that the preponderance of the evidence is against this claim.  As such, the benefit of the doubt rule is not for application, and the claim must be denied.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for lumbar disability is denied.

Entitlement to service connection for prostatitis is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


